DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/9/2020 have been fully considered but they are not persuasive.
Applicant argues that the prior art of Hurd (Pub. No. US 2016/0248969; hereafter Hurd) in view of Park et al. (Pub. No. US 2018/0252811; hereafter Park) and Takizawa (Pub. No. US 2017/0234972; hereafter Takizawa) do not disclose or fairly suggest that “the at least two lenses are arranged displaceably relative to one another along a direction perpendicular to the optical axis of the lens system” as called for in newly amended claim 1. Applicant argues that while Takizawa discloses moving a lens of a rangefinder in “a direction intersecting” the optical axis (see Applicant’s remarks page 7 quoting paragraph [0046] of Takizawa, emphasis yours), a direction intersecting the optical axis need not be a direction perpendicular to the optical axis, and since Takizawa does not explicitly state moving the lens in direction perpendicular to the optical axis the claim limitation is not met. Examiner respectfully disagrees.
Initially, Examiner notes that “a direction intersecting” the optical axis encompasses a direction perpendicular to the optical axis, and therefore the ordinary workman in the art would have been reasonably apprised that the lens of Takizawa could be configured to move in a direction perpendicular to the optical axis from the disclosure of Takizawa.
Furthermore, one having ordinary skill in the art at the time the invention was filed would have understood the teaching of Takizawa to reasonably convey that the “direction intersecting” the optical axis is a direction perpendicular to the optical axis. This is because when moving a lens in an optical 
Applicant then argues that the combination of Takizawa and Park would render Park or, indeed, “any reference that allegedly teaches” moving the lenses so as to be relatively displaceable in a direction perpendicular to the optical axis “would render Park unfit for its intended purpose” (see Applicant’s page 9, emphasis original). Examiner respectfully disagrees. Applicant alleges that this is because such perpendicular motion would “likely direct the beams away from and/or out of focus with the lens 12b, rendering the device useless.” Applicant does not substantiate these claims beyond bare assertion, and Examiner does not find them persuasive. Takizawa discloses that the entire purpose of moving the lenses relative to one another is, in fact, to maintain proper alignment of the image when the device shakes due to the user’s hand or unstable surface “The correcting lens 610 is driven by the drive unit 620 near the objective lens 110 to displace each optical path of the beams A2, B2. Thereby, by the correcting lens 610 being displaced so as to optically cancel out displacement of the range finder 10 if it is displaced, a shake of an image observed by a user can be stopped” (see Takizawa paragraph arguendo, that moving lens 112a would cause such deleterious effects on the light reaching lens 112b, one having ordinary skill in the art could always make the last lens in the optical system (i.e. lens 12b in the case of Park) the movable lens, therefore any effect on the optical path would not affect any downstream lenses, while still adjusting the optical path to correct the device shake.
Applicant’s arguments are unpersuasive for the above reasons, and the rejections made in view of Hurd, Park, and Takizawa are therefore maintained. Applicant’s remaining arguments rest on the perceived deficiencies of Hurd in view of Park and Takizawa, and are therefore similarly unpersuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4, 6, 8, 12-15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hurd (Pub. No. US 2016/0248969 A1; hereafter Hurd) in view of Park et al. (Pub. No. US 2018/0252811 A1; hereafter Park) and Takizawa (Pub. No. US 2017/0234972; hereafter Takizawa).
 Regarding claim 1, 2, 6, 8, 12-15, and 18, Hurd discloses a camera system, comprising: - a camera unit for capturing still and/or moving images of an object (see Hurd Fig. 1, item 108), wherein the camera unit is adjustable in respect of at least one parameter that is relevant to the capture of the still and/or moving images on the basis of a measurement signal (see Hurd Abstract which discloses that the LIDAR is used for focusing); - a measuring unit for capturing a distance between the object and the camera unit, wherein the measuring unit comprises: (i) a laser transceiver for emitting a laser signal and for receiving a laser signal reflected by the object (see Hurd Fig. 1, item 105); (ii) an evaluation unit that is coupled to the laser transceiver and that is embodied to provide the measurement signal, wherein the measurement signal is indicative for the distance between the object and the camera unit (see Hurd Fig. 1, item 106); wherein the at least one parameter that is relevant to the capture of the still and/or moving images is the following: an image sharpness, a resolution, a focal length, a focus, a lens position, or a control parameter relating to the image stabilization (see Hurd Abstract which discloses that the LIDAR is used for focusing); wherein the measuring unit is embodied to be fastened in stationary fashion in the camera system (see Hurd paragraph [0013] “Typically, the LIDAR module 102 is mounted to the bottom or top of the camera 108, and is communicably coupled to the controller 106 via an electrical cable, conductors, wireless connection, etc.”); wherein the measuring unit has a display unit, which is embodied to optically display the distance on the basis of the measurement signal (see Hurd paragraph [0017] “The display 250 highlights the displayed FIG. 202c to indicate that it is the target selection.” 
Hurd does not disclose a lens system, which has at least two spaced apart lenses, the laser signal emitted by the laser transceiver passing through said lens system, wherein at least one of the lenses is arranged in movable fashion such that the distance between the at least two lenses is variably adjustable parallel to the laser signal transmission direction; wherein the lens system of the measuring unit is embodied to output the laser signal as a line-shaped laser signal; wherein the distance between the at least two lenses is continuously adjustable; wherein the at least two lenses have a mutually identical embodiment; wherein the at least two lenses are arranged displaceably relative to one another along a direction perpendicular to the optical axis of the lens system..
Park discloses a lens system, which has at least two spaced apart lenses, the laser signal emitted by the laser transceiver passing through said lens system, wherein at least one of the lenses is arranged in movable fashion such that the distance between the at least two lenses is variably adjustable parallel to the laser signal transmission direction (see Park Fig. 7, item 12a); wherein the lens system of the measuring unit is embodied to output the laser signal as a line-shaped laser signal (see Park Fig. 7, items M1 and M2); wherein the distance between the at least two lenses is continuously adjustable (see Park Fig. 7, item 12a. If it adjustable, it is inherently capable of being adjusted continuously); and wherein the at least two lenses have a mutually identical embodiment (see Park Fig. 5, items 12a and 12b).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to replace the scanning LIDAR system of Hurd with the LIDAR system of Park in order to obtain the 
Hurd as modified does not disclose that the at least two lenses are arranged displaceably relative to one another along a direction perpendicular to the optical axis of the lens system.
	Takizawa discloses a rangefinding unit wherein the lenses are displaceable relative to one another in a direction perpendicular to the optical axis (see Takizawa Fig. 1, item 610. See also Response to Arguments, above.).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a motion correction unit like that in Takizawa in order to enable the rangefinder of Hurd in view of Park to correct for small device shake.

 	Regarding claim 3, Hurd in view of Park discloses the camera system according to Claim 2, but does not specifically disclose that the line-shaped laser signal has a width of at least 5 mm upon emergence from the measuring unit. Park discloses emitting a line-shaped beam, but does not discuss physical size parameters, and therefore does not specifically recite that the beam is at least 5 mm upon emergence from the measurement unit. However, Park discusses that the intent of the invention was to enable the beam width to be modifiable such that the beam subtends the desired range for finding the distance to an object. It would therefore have been obvious to one having ordinary skill in the art to modify the beam width to the desired exit size such that the beam width at the object is the desired size for rangefinding, as discussed in Park.



Regarding claim 18, Hurd as modified discloses the camera system according to Claim 1, but does not disclose that the lens system comprises a diffraction grating or a prism , through which the laser signal passes before it strikes the at least two lenses.
Takizawa further discloses that the lens system comprises a prism through which the laser signal passes before it strikes the at least two lenses (see Takizawa Fig. 1, item 120).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a prism like that of Takizawa in the device of Hurd as modified in order to enable the user to simultaneously view the object being measured, and also to enable different form factors of the device by enabling the emitter to be placed off to the side instead of directly behind the lenses.


Claims 5, 10, 11, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hurd in view of Park and Takizawa as applied to claim 2 above, and further in view of Sato et al. (Pub. No. US 2017/0363839 A1; hereafter Sato).
 	Regarding claim 5, Hurd in view of Park discloses a camera system according to Claim 2, but does not disclose that the measuring unit is embodied to provide a second measurement signal, which is 
	Sato discloses providing a measurement signal, which is indicative for the width of the line-shaped laser signal and/or for the distance between the at least two lenses.
	Sato discloses that it was well known in the art at the time the invention was filed to provide closed-loop feedback for controlling the position of lenses in an imaging unit (see Sato paragraph [0005]). It would have been obvious to one having ordinary skill in the art at the time the invention was filed for the invention of Hurd in view of Park to include closed-loop feedback information regarding the position of the lenses in order to ensure that the lenses of the beam are in the desired position, as opposed to open-loop control which does not allow for confirmation of the lens position.

 	Regarding claim 10, Hurd in view of Park discloses the camera system according to Claim 1, but does not specifically disclose that the measuring unit has an electric drive arrangement, which is embodied to set the distance between the at least two lenses.
	Hurd in view of Park as modified with respect to claim 1 discloses setting the distance between the at least two lenses (see Park Fig. 7, items 12a and 12b, and arguments regarding the obviousness of the combination made with respect to claim 1, above), but does not specifically disclose how the lens adjustment is performed.
	Sato discloses an electric driving arrangement for moving the lenses (see Sato paragraph [0005] which discloses using a voice coil motor for positioning the lenses.
	It would have been obvious to one having ordinary skill in the art at the time the invention was field to utilize an electric motor for positioning the lenses, as taught by Sato, in order to obviate the need for manual lens adjustment, and motors are also more precise and accurate than manual adjustment.

 	Regarding claim 11, Hurd as modified discloses the camera system according to Claim 10, further comprising a remote control, wherein the electric drive arrangement is embodied to set the distance between the at least two lenses on the basis of a control signal output by the remote control (see Hurd Fig. 1, item 106).

 	Regarding claim 16, Hurd as modified discloses the camera system according to Claim 15, wherein the camera controller is embodied to set at least one of a transmission power of the laser transceiver and the distance between the two lenses of the lens system by means of the controller signal (see Hurd Fig. 106, see also arguments regarding control of the lenses made with respect to claims 1 and 10 regarding obviousness of controlling the lenses to set a determined beam width, and motorized control in order to obviate the need for manual adjustment.).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hurd in view of Park and Takizawa as applied to claim 1 above, and further in view of Kleesattel (U.S. Patent No. 4,277,174; hereafter Kleesattel).
Regarding claim 9, Hurd in view of Park discloses a camera system according to claim 1, but does not disclose that each of the at least two lenses is embodied as an acylindrical lens.
Hurd in view of Park discloses that the at least two lenses are cylindrical lenses (see Park Fig. 7, which shows that the lenses are cylindrical lenses), but does not disclose if they are acylindrical in shape.
Kleesattel discloses that lenses can either be cylindrical, or formed as acylindrical lenses “for the sake of correction of optical aberrations” (see Kleesattel col. 6, ll. 45-47).
.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hurd in view of Park and Takizawa as applied to claim 1 above, and further in view of Wilwerding (U.S. Patent No. 4,481,413; hereafter Wilwerding)
 	Regarding claim 19, Hurd as modified discloses the camera system according to Claim 1, but does not disclose that the lens system comprises an afocal zoom system.
	Wilwerding discloses a rangefinder utilizing an afocal zoom system (see Wilwerding Fig. 1, item 14).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide an afocal zoom system to the device of Hurd in view of Park as taught by Wilwerding in order to enable a zooming function and a change of the magnification of the rangefinding system.

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Yamada (Pub. No. US 2010/0321669 A1) discloses a laser rangefinder which has an optical system which incorporates both a focus adjusting motion in the optical axis direction and a shake correcting motion in a direction perpendicular to the optical axis direction (see Yamada Fig. 5, item G2 and paragraphs 0032] and [0034]).


Finality
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542.  The examiner can normally be reached on Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/NOAM REISNER/               Primary Examiner, Art Unit 2852                                                                                                                                                                                         	2/2/2021